Bloodworth, J.
1. The evidence in this case shows that certain goods were in the store of the prosecutor on Friday night and were gone Saturday morning when he opened his store. The prosecutor swore that “the only way the party who got the goods could have entered the store was to either prize open or unlock the door. There was nothing broken about the door. It was one of these double doors, having a little catch at the top and at the bottom, and when I locked the door on Friday night before, the little catch at the bottom evidently did not catch, as, upon examination of it Saturday, I found that little catch full of dirt or sand, and in that condition one could easily prize the door open. I tried this on Saturday and found it could be prized open in this condition, and in the manner stated. I know I had fastened the door securely on the night before. The windows to the store were all nailed down, and were the next morning when I entered Jhe store.” TJnder the ruling of the Supreme Court in the *556case of Humphries v. State, 149 Ga. 480 (100 S. E. 637), this evidence was sufficient to show a breaking and entering. In the Humphries case the Supreme Court differentiates the case of Lester v. State, 106 Ga. 371 (32 S. E. 335), relied on by the plaintiff in error, from such cases as this one, and says that “an examination of the record in the case just referred to discloses that certain facts do not appear in the official report of the case; but when these facts are considered the ruling made by the court was undoubtedly correct.”
2. The goods found in the possession of the defendant were positively identified as the goods taken from the store of the prosecutor on the night, of the burglary, and we cannot say that the jury was not authorized to infer the guilt of the accused from the possession of the stolen articles, though several weeks had elapsed between the date of the burglary and the time the goods were found in the possession of the defendant. “The question of the result of the lapse of time is for the jury.” McAfee v. State, 68 Ga. 823; Chandler v. State, 18 Ga. App. 142-3 (89 S. E. 197). Compare Calloway v. State, 111 Ga. 832 (36 S. E. 63); Turner v. State, 114 Ga. 47 (39 S. E. 863).
3. When all the facts of the case and the entire charge are considered, there was no error, in the absence of a pertinent, legal, and timely written request, for the judge to fail to charge on circumstantial evidence. See in this connection, Bush v. State, 23 Ga. App. 126 (97 S. E. 554).
4. The evidence on the question of alibi is uncertain and indefinite. Not one of the witnesses who swore in reference thereto fixed absolutely and without equivocation the time of the alleged absence from the locality of the defendant as the night of the burglary. The jury are the final arbiters on questions of fact. They have found against the defendant on the question of alibi, and there is evidence sufficient to support the verdict, and, no error of law having been pointed out, the judgment must be

Affirmed.


Broyles, C. J., and Lulce, J., concur.